SUPPLEMENTAL OPINION ON DENIAL OF REHEARING PRESIDING JUSTICE CAMPBELL delivered the opinion of the court: In its petition for rehearing, cross-defendant-appellee, City of Chicago contends that Superdawg has no protectible property interest in its access to an adjacent alley to which due process rights of notice and hearing attach.  The City is misguided in its argument that this court granted or recognized a property interest in Superdawg’s alley access. At no point did the trial court or this court conclude or recognize any such property interest. The City predicated its action of barricading the alley upon a purported violation of a City ordinance or regulation which created a safety hazard, yet the record is devoid of any evidence or facts to support this charge. George Kloak, a witness for the City and the individual who ordered the erection of the alley barricade, testified that no studies were made to establish that any safety hazard existed prior to the construction of the barricade. The only matter which was decided by the trial court pertained to Superdawg’s claim that the City had selectively enforced its ordinance or regulation against Superdawg. No other findings were made by the trial court. Our decision recognizes that, under the facts and circumstances of this case, Superdawg was entitled to notice and a hearing of any purported violation of an ordinance or regulation, as claimed by the City, and the failure by the City to point to anything in the record which would excuse or dispense with its failure to provide Superdawg with notice and a hearing. It was improper for the City to conclude, without sufficient evidence, that a violation of an ordinance or regulation had occurred which resulted in a safety hazard and that an alley barricade was necessary to correct the situation. Similarly, there was no decision by the trial court regarding the existence of a safety or other hazard which required the alley to be barricaded. In the absence of any findings by the trial court to support the City’s actions, we adhere to our decision. GOLDBERG and McGLOON, JJ., concur.